             Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

 ALEXANDER MILLAN,

      Plaintiff,

 v.                                                       Case No. 3:18-cv-00353

 THE CBE GROUP, INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES, ALEXANDER MILLAN, through counsel, SULAIMAN LAW GROUP,

LTD., complaining of THE CBE GROUP, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This is an action brought by a consumer seeking redress for alleged violation(s) of

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. and the Texas Debt Collection Act (“TDCPA”),

Tex. Fin. Code Ann. § 392 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28

U.S.C. § 1331 with respect to Plaintiff’s FDCPA claims.

        3.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 with respect

to Plaintiff’s TCPA claims.

        4.         This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1334 with respect

to Plaintiff’s TDCPA claims.



                                                    1
             Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 2 of 9



       5.      Venue is proper in this judicial district as a substantial part of the events or

omissions giving rise to the claim(s) occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

                                            PARTIES

       6.      ALEXANDER MILLAN (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided at 2804 Bear Rock, El Paso, Texas 79938.

       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       8.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       9.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1)

       10.     THE CBE GROUP, INC. (“CBE”) operates as a credit information and accounts

receivable management company in the United States. The company offers a range of debt

collection services that include first-party services consisting of early-out self pay recovery,

insurance follow-up, payment monitoring, pre-disconnect and pre-charge off, third-party services

comprising of primary bad debt collection, secondary bad debt collection, tertiary bad debt

collection, default aversion and prevention and litigation support. It serves guaranty agencies,

colleges and universities, healthcare organizations, financial institutions, satellite and

telecommunications companies, government agencies and utilities. The CBE Group, Inc. was

formerly known as Credit Bureau Enterprises, Inc. and changed its name to The CBE Group, Inc.

in 1998. The company was founded in 1933 and is based in Cedar Falls, Iowa with additional

location in Waterloo, Iowa. The CBE Group, Inc. operates as a subsidiary of CBE Companies, Inc.

       11.     CBE is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       12.     CBE uses instrumentalities of interstate commerce and the mail in its business –

the principal purpose of which is the collection of debt owed or due or asserted to be owed or due

another.

                                                 2
             Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 3 of 9



       13.     CBE is a “person” as defined by 47 U.S.C. § 153(39).

       14.     CBE is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

       15.     CBE is a “third-party debt collector” as defined by Tex. Fin. Code Ann. §

392.001(1).

                                  FACTUAL ALLEGATIONS

       16.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the number ending in 7540.

       17.     At all times relevant, Plaintiff’s number ending in 7540 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       18.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       19.     In October 2018, Plaintiff fell subject to CBE’s collection call campaign as it

attempted to collect debt owed by an individual named “Kevin.”

       20.     Upon information and belief, this debt owed is a “debt” as defined by 15 U.S.C. §

1692a(5).

       21.     Upon information and belief, this debt owed is a “consumer debt” as defined by

Tex. Fin. Code Ann. § 392.001(2).

       22.     On multiple occasions, Plaintiff answered CBE’s daily phone calls. Each time,

Plaintiff was greeted by clear pause prior to being connected to CBE’s representative.

       23.     Each time, CBE’s representative asked to speak to Kevin.

       24.     Each time, Plaintiff simply hung up.

       25.     Finally, on November 2nd or 3rd, Plaintiff answered, informed CBE he was not

Kevin, then requested that they stop calling.

                                                 3
              Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 4 of 9



        26.     Despite having notice they were calling Plaintiff and not Kevin, CBE continues to

call Plaintiff’s cellular telephone.

                                            DAMAGES

        27.     CBE’s collection calls have severely disrupted Plaintiff’s everyday life and overall

well-being.

        28.     CBE’s telephone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, decreased work

productivity, aggravation that accompanies unsolicited telephone calls, emotional distress, mental

anguish, anxiety, loss of concentration, diminished value and utility of telephone equipment and

telephone subscription services, the loss of battery charge, and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his telephone services.

                                       CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        29.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692d(5)

        30.     Section 1692d provides:

        [a] debt collector may not engage in any conduct the natural consequence of which
        is to harass, oppress, or abuse any person in connection with the collection of a
        debt. Without limiting the general application of the foregoing, the following
        conduct is a violation of this section:



                                                  4
             Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 5 of 9



               (5)    Causing a telephone to ring or engaging any person in telephone
                      conversation repeatedly or continuously with intent to annoy, abuse,
                      or harass any person at the called number.

15 U.S.C. §§ 1692d(5).

       31.     CBE violated 15 U.S.C. §§ 1692d(5) by calling Plaintiff everyday despite Plaintiff

informing CBE that they were calling the wrong party.

       32.     CBE’s behavior of repeatedly calling Plaintiff was abusive, harassing, and

oppressive.

                            Violation of 15 U.S.C. §§ 1692e and e(2)

       33.     Section 1692e provides:

       [a] debt collector may not use any false, deceptive, or misleading representation or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section:

               (2)    The false representation of –

                      (A)     the character, amount, or legal status of any debt.

15 U.S.C. §§ 1692e, d(2).

       34.     Merely dunning a person who is not legally obligated to pay the debt makes the

debt collector liable under the FDCPA as a matter of law because it is, ipso facto, a false

representation about the character of the debt. See Beattie v. D.M. Collections, Inc., 754 F. Supp.

383, 392 (D. Del. 1991).

       35.     CBE violated 15 U.S.C. §§ 1692e and e(2) by targeting Plaintiff with collection

calls in an effort to collect debt owed by an individual named Kevin.

       36.     Plaintiff may enforce the provisions of 15 U.S.C. §§1692d(5), e and e(2) pursuant

to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to



                                                5
             Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 6 of 9



comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)     in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that CBE violated 15 U.S.C. §§1692d(5), e and e(2);

       B.      an award of any actual damages sustained by Plaintiff;

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with reasonable attorney’s fees as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.

                                     COUNT II:
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       37.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       38.     CBE placed or caused to be placed no less than 15 non-emergency calls, including

but not limited to the aforementioned phone calls, to Plaintiff’s cellular telephone utilizing an

automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice without

Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
                                                  6
             Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 7 of 9



       39.     Upon information and belief, based on the lack of prompt human response, CBE

employed an ATDS to place calls to Plaintiff’s cellular telephone.

       40.     Upon information and belief, the ATDS employed by CBE transfers the call to a

live representative once a human voice is detected, hence the clear pause.

       41.     Upon information and belief, CBE acted through its agents, employees, and/or

representatives at all times relevant.

       42.     As a result of CBE violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is entitled

to receive $500.00 in damages for each violation.

       43.     As a result of CBE’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that CBE violated 47 U.S.C. § 227 et seq.;

       B.      an order enjoining CBE from placing any further calls to Plaintiff’s cellular

               telephone number ending in 7540 in the future;

       C.      an award of statutory damages of at least $500.00 for each and every violation;

       D.      an award of treble damages of up to $1,500.00 for each and every violation; and

       E.      an award of such other relief as this Court deems just and proper.

                                        COUNT III:
         Texas Debt Collection Practices Act (Tex. Fin. Code Ann. § 392.001 et. seq.)

       44.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                        Violation(s) of Tex. Fin. Code Ann. § 392.302(4)

       45.     Subsection 392.302(4) of the Texas Finance Code provides:


                                                  7
              Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 8 of 9



        [i]n debt collection, a debt collector may not oppress, harass, or abuse a person by:

                (4)     causing a telephone to ring repeatedly or continuously, or making
                        repeated or continuous telephone calls, with the intent to harass a
                        person at the called number.

Tex. Fin. Code Ann. § 392.302(4).

        46.     CBE violated Tex. Fin. Code Ann. § 392.302(4) by making repeated or continuous

telephone calls despite Plaintiff informing CBE that they were calling the wrong party.

        47.     CBE’s behavior of repeatedly calling Plaintiff was abusive, harassing, and

oppressive.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that CBE violated Tex. Fin. Code Ann. § 392.302(4);

        B.      an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

        C.      an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                Code Ann. § 392.403(a)(2);

        D.      an award of reasonable attorney’s fees and costs in an amount to be determined

                pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

November 19, 2018                                             Respectfully submitted,

                                                              /s/ Nathan C. Volheim

                                                              Nathan C. Volheim
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                  8
Case 3:18-cv-00353-DB Document 1 Filed 11/19/18 Page 9 of 9



                                      Lombard, Illinois 60148
                                      +1 630-575-8181
                                      nvolheim@sulaimanlaw.com

                                      Counsel for Alexander Millan




                             9
